DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 

Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/15/2020 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/15/2020 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.

Examiner respectfully disagrees. The claims are not directed to changes in data structure that effect how a computer functions to store data. The instant claims only improve the algorithm for the specific abstract idea of using data to determine an updated dietary amount. While the claims disclose an exposed optimized view, a generation of the exposed optimized view is disclosed with a high level of generalization. There is no disclosure in the claims or in the specification as to how the exposed optimized view is generated. It is merely pre-solution activity that is implemented for use in this specific algorithm to determine updated dietary amounts from multiple streams of information. The cited specification paragraph merely discloses that the network can optimize the performance by exposing a view, but provides no further disclosure to how the exposed optimized view is generated, or to how it optimizes performance. Furthermore, the exposed views disclosed are known data structure methods, such as data marts, operational data stores, etc., and do not change how a computer functions. The instant claims are simply leveraging known techniques to optimize the implementation of an abstract idea on a computer.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 12/15/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are moot in light of new grounds of rejection. Applicant’s amendments necessitated new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-12 are directed to a method, which is a process. Claims 13-16 are directed to a system, which is an apparatus. Claim 17-20 are directed to a non-transitory computer-readable storage medium, which is an article of manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations recites the abstract idea of determining whether an item fits a user’s dietary condition:
receiving a first data stream, the first data stream and a second data stream, the first data stream comprising a first data type and the second data stream comprising a second data type;
determining a current dietary amount consumed with a predetermined time period; 
receiving a request from a user account to add a food item to a virtual shopping cart; 
determining an updated dietary amount predicted to be consumed within the time period based on the current dietary amount and a predicted dietary amount associated with the food item; 
determining that the updated dietary amount exceeds a threshold dietary amount; and 
transmitting information to the user account indicating that purchasing second food item exceeds the threshold dietary amount.

The recited limitations above set forth the process for determining whether an item will fit a user’s dietary condition. These limitations amount to certain methods of organizing human activity, including 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as: 
one or more processors of the computing system;
one or more first and second computing devices;
a data virtualization layer;
generating an exposed optimized view into the data storage layer;
storing the updated dietary amount into the exposed optimized view of the data storage layer;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims may disclose a processor and memory, a processor and memory are well-known computer component in the art, and are merely the core components for any computing device to operate. The devices used to implement the claims are no more than generic computing devices, such as desktop computers, mobile phones, tablets, etc. as disclosed in 
Additionally, claim 1 recites a method, but does not disclose any structure or machinery that performs most of the steps of the claim. While the limitations of receiving data streams, receiving a dietary condition, and determining a threshold are performed by a computing system, the rest of the limitations are not being performed by machinery.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a first data stream…, etc.), performing repetitive 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 13 (system) and independent claim 17 (non-transitory computer-readable storage medium), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 13 and 17 remain only broadly and generically defined, with the functionality paralleling that of claim 1 (method). As such, claims 13 and 17 are rejected for at least similar rationale as discussed above.

Dependent claims 2-12, 14-16, and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining if an item fits a dietary condition and providing substitute items recommendations. Thus, each of claims 2-12, 14-16, and 18-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-12, 14-16, and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Bai (US 20130006807 A1) in view of Barrett (US 20120102053 A1), and in further view of Joa (US 8,290,951 B1).

Regarding Claim 1: Bai discloses a method comprising:
determine a current dietary amount consumed within a predetermined time period; Bai discloses tracking daily nutrition intake and providing analysis of calorie measurements and other feedback (Bai: [0041]; see also: [0019]; [0025]; Fig. 2; Fig. 5).
receiving a request from the user account to add a food item to a virtual shopping cart; Bai discloses the user selecting items to purchase and updating the food compliance report in real time with each selection (Bai: [0026]; see also: [0035]; [0038]; Fig. 5, #510). 
determining an updated dietary amount predicted to be consumed within the time period based on the current dietary amount and a predicted dietary amount associated with the food item; Bai discloses updating the nutrition compliance in real time as the user selects items, displaying an interface showing the compliance with minimum amount of necessities or maximum amount of avoidances (Bai: [0028]; see also: [0026]; [0041]; Fig. 5, #510). 
determining that the updated dietary amount exceeds a threshold dietary amount; Bai discloses indicating how much necessities the user still needs or if the user has gone beyond the limit of avoidances (Bai: [0030]; see also: [0036]).
transmitting, via the network, information to the user account indicating that purchasing the food item exceeds the threshold dietary amount. Bai discloses indicating to the user when the user has gone beyond the limit of avoidances (Bai: [0036]).

Bai does not explicitly teach a method comprising:
receiving, in a distributive processing framework comprising a data virtualization layer, a first data stream, via a network, from one or more first computing devices and a second data stream, via the network, from one or more second computing devices comprising a second data type;
integrating the first data stream and the second data stream into a data storage layer based on the first and second data type;
generating an exposed optimized view into the data storage layer;
storing the updated dietary amount predicted to be consumed into the exposed optimized view of the data storage layer;
Notably, however, Bai does disclose receiving information from the user’s phone and other databases (Bai: [0041]).
To that accord, Barrett does teach a method comprising:
receiving, in a distributive processing framework comprising a data virtualization layer, a first data stream, via a network, from one or more first computing devices and a second data stream, via the network, from one or more second computing devices comprising a second data type; Barret teaches multiple data sources that provide structured data and unstructured data in real-time (Barrett: [0016]; see also: [0014]; [0045]; Fig. 1, #110; Fig. 4. #110).
integrating the first data stream and the second data stream; Barrett teaches a data integration unit that receives the data from the different sources and loads the data into the data storage system together (Barrett: [0016-0017]; see also: [0045-0046]; Fig. 1, #120). 
generating a data warehouse component based on the integrated first and second data streams; Barrett discloses storing the data from the data sources into predetermined storage units (Barrett: [0016-0017]; see also: [0045-0046]; Fig. 1, #130; Fig. 4, #130).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the receiving of a first and second data stream with a first and second type of data to the invention of Bai. One of ordinary skill in the art would have been motivated to do so in order to improve the availability of a high volume of data to analyze (Barrett: [0002]).

Bai in view of Barrett does not explicitly teach a method comprising:
integrating the first data stream and the second data stream into a data storage layer based on the first and second data type;
generating an exposed optimized view into the data storage layer;
storing the updated dietary amount predicted to be consumed into the exposed optimized view of the data storage layer;
Notably, however, Bai does disclose updating the nutrition compliance (Bai: [0026]), and Barrett does disclose integrating data received from different sources into a data storage system based on predetermined categories, and identifying data required for an application and storing the data together within the data storage system for the application (Barrett: [0025-0026]).
To that accord, Joa does teach a method comprising:
integrating the first data stream and the second data stream into a data storage layer based on the first and second data type; Joa teaches integrating structured data with unstructured data from sources of data together using a data key (Joa: col. 3, ln. 12-20; see also: col. 10, ln. 30-37).
generating an exposed optimized view into the data storage layer; Joa teaches generating data marts that are a subset of the organizational data store and data warehouse for specific purposes (Joa: col. 7, ln. 15-24; see also: col. 9, ln. 23-26; col. 13, ln. 1-14).
storing the updated data into the exposed optimized view of the data storage layer; Joa teaches taking the data from the new sources of data and enriching/augmenting the data repository through analysis (Joa: col. 10, ln. 25-29; see also: col. 11, ln. 58-67).


Regarding Claim 2: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 1 above.
Bai further discloses a method comprising:
identifying a substitute food item for the food item; Bai discloses using nutrition facts and tracking the nutrition compliance to suggest substitute items (Bai: [0052]; see also: [0030]).
transmitting second information to the user account recommending purchase of the substitute food item. Bai discloses suggesting substitute items to the user (Bai: [0052]; see also: [0023]; [0030]).

Regarding Claim 3: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 2 above.
Bai further discloses a method comprising:
determining a second updated dietary amount predicted to be consumed within the time period based on the current dietary amount and a second predicted dietary amount associated with the substitute food item; Bai discloses receiving a scan for an item, and using the nutrition fact of the item to determine if the item is a proper substitution and matches up with the nutrition requirements, including how many necessities are still needed or if the limit of avoidances has been exceeded (Bai: [0036-0037]; see also: [0028]; [0030]; [0052]).  
determining that the second updated dietary amount is below the threshold dietary amount. Bai discloses determining whether the scanned item fits with the nutrition compliance (Bai: [0036]; see also: [0030]; [0052]).

Regarding Claim 6: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 1 above.
Bai further discloses transmitting a graphical element representing the current dietary amount in proportion to the threshold dietary amount. Bai discloses creating a visualized report with the nutrition guideline to provide feedback (Bai: [0029]; see also: [0035]; [0041]).

Regarding Claim 7: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 6 above.
Bai further discloses transmitting a second graphical element representing the updated dietary amount exceeding the threshold dietary amount. Bai discloses a new visualized compliance report with updated items (Bai: [0035]; see also: [0029]).

Regarding Claim 8: Bai in view of Barrett discloses the limitations of claim 1 above.
Bai further discloses pre-loading nutritional information associated with the food item and in response to receiving a request to add a second food item to the virtual shopping cart. Bai discloses loading the information for nutrition compliance as the user selects each item (Bai: [0035-0038]; see also: [0026-0027]; [0030]; [0046]). 

Regarding Claim 9: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 9 above.
Bai further discloses pre-loading information associated with the dietary condition in memory in response to receiving the request to add the second food item to the virtual shopping cart. Bai discloses loading the information for nutrition compliance as the user selects each item (Bai: [0035-0038]; see also: [0026-0027]; [0030]; [0046]). 


Regarding Claim 10: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 1 above.
Bai further discloses wherein the structured data includes online transaction processing information of a transaction including the first food item. Bai discloses automatically adding the price of the item to the total amount and providing a mobile payment system for checkout (Bai: [0038]; see also: [0034]).

Regarding Claim 11: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 1 above.
Bai further discloses wherein the unstructured data includes image data captured by a camera associated with the user account, and wherein the method further comprises identifying the first food item in the image data. Bai discloses where the users can use their mobile phone with an application to capture/scan barcodes of food products (Bai: [0034]; see also: [0040-0041]).

Regarding Claim 13 and 17: Claims 13 and 17 recite substantially similar limitations as claim 1. Therefore, claim 13 and 17 are rejected under the same rationale as claim 1 above.

Regarding Claim 18: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 17 above.
Bai further discloses wherein the dietary condition is a target amount of one of a food group, a nutrient, a vitamin, or mineral to be consumed within a specified time period. Examiner notes that Applicant recites one of a in the claim. Bai discloses target amounts for servings of carbohydrates, vegetables, fruits, and other suggested foods (Bai: [0017]; see also: [0028]).

Regarding Claim 19: Claim 19 recites substantially similar limitations as claim 2. Therefore, claim 19 is rejected under the same rationale as claim 2 above.

Regarding Claim 20: Bai in view of Barrett, and in further view of Joa discloses the limitations of claim 20 above.
Bai further discloses a method comprising:
receiving a second request from the user account to purchase the substitute food item; Bai discloses providing a suggestion for a substitute item to the user to purchase (Bai: [0052-0053]; see also: [0030]). 
processing a transaction for the substitute food item. Bai discloses the user being able to checkout of all the items (Bai: [0053]; see also: [0037-0038]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bai (US 20130006807 A1), Barrett (US 20120102053 A1), and Joa (US 8,290,951 B1), in view of Bergantino (US 20050113649 A1).

Regarding Claim 4: The combination of Bai, Barrett, and Joa discloses the limitation of claim 1 above.
The combination does not explicitly teach a method comprising:
transmitting a plurality of diet plans to the user account; 
receiving a selection of a first diet plan of the plurality of diet plans; and 
determining the dietary condition based on the selection of the first diet plan.
Notably, however, Bai does disclose assessing information to select an appropriate personalized nutrition guideline from a nutrition guideline repository (Bai: [0044]).
To that accord, Bergantino does teach a method comprising:
transmitting a plurality of diet plans to the user account; 
receiving a selection of a first diet plan of the plurality of diet plans; and 
determining the dietary condition based on the selection of the first diet plan.
Bergantino teaches providing various diet plans that the user can choose from, and creating a user record with a target diet that is based on the selected diet plan (Bergantino: [0055-0056]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bai (US 20130006807 A1), Barrett (US 20120102053 A1), and Joa (US 8,290,951 B1), in view of Ross (US 20180165620 A1).

Regarding Claim 5: The combination of Bai, Barrett, and Joa discloses the limitation of claim 1 above.
The combination does not explicitly teach wherein the dietary condition is a food allergy and the threshold dietary amount is zero. Notably, however, Bai does disclose maximum avoidances (Bai: [0028]).
To that accord, Ross does teach wherein the dietary condition is a food allergy and the threshold dietary amount is zero. Ross teaches a dietary restriction for allergies, where the threshold is zero (Ross: [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the dietary condition being of an allergy and the threshold being zero to the invention of the combination of Bai, Barrett, and Joa. One of ordinary skill in the art would have been motivated to do so in order to ensure that known allergens are not in any of the food (Ross: [0033]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bai (US 20130006807 A1), Barrett (US 20120102053 A1), and Joa (US 8,290,951 B1), in view of Dhar (US 20170364956 A1).

Regarding Claim 12: The combination of Bai, Barrett, and Joa discloses the limitation of claim 1 above.
The combination does not explicitly teach wherein the user account is associated with a plurality of users and the dietary condition is an aggregate dietary condition for the plurality of users. Notably, however, Bai does disclose where the nutritional guidelines can be selected from a repository of nutrition guidelines (Bai: [0044]).
To that accord, Dhar does teach wherein the user account is associated with a plurality of users and the profile is an aggregate profile for the plurality of users. Dhar teaches the preference profiles being an aggregation of profiles associated with a plurality of users (Dhar: [0035-0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the aggregate of the plurality of users to the invention of the combination of Bai, Barrett, and Joa. One of ordinary skill in the art would have been motivated to do so in order to utilize information of multiple similar user profiles to provide relevant and targeted content (Dhar: [0002-0003]). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bai (US 20130006807 A1), Barrett (US 20120102053 A1), and Joa (US 8,290,951 B1), in view of Contant (US 20100240962 A1).

Regarding Claim 14: The combination of Bai, Barrett, and Joa discloses the limitation of claim 13 above.
The combination does not explicitly teach wherein the unstructured data includes sensor data relating to at least one of biting, chewing, or swallowing captured by a food intake monitor associated with the user account. Notably, however, Bai does disclose the user taking a picture of the food that he/she will be eating to track daily nutrition intake (Bai: [0041]).
To that accord, Contant does teach wherein the unstructured data includes sensor data relating to at least one of biting, chewing, or swallowing captured by a food intake monitor associated with the user account. Examiner notes that Applicant recites at least one of in the claim. Contant teaches sensors to detect when the user takes bites of food (Contant: [0018]; see also: [0026]; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the sensor data of when a user bites their food to the invention of the combination of Bai, Barrett, and Joa. One of ordinary skill in the art would have been motivated to do so in order to properly track a user’s dietary intake (Contant: [0005]).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bai (US 20130006807 A1), Barrett (US 20120102053 A1), and Joa (US 8,290,951 B1), in view of Chen (US 10,176,514 B1).

Regarding Claim 15: The combination of Bai, Barrett, and Joa discloses the limitation of claim 13 above.
The combination does not explicitly teach wherein the unstructured data includes recipe information captured by a digital assistant device associated with the user account.
However, Chen does teach wherein the unstructured data includes recipe information captured by a digital assistant device associated with the user account. Chen teaches accessing recipe information from the user (Chen: col. 10, ln. 10-23; see also: col. 6, ln. 32-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the recipe information to the invention of the combination of Bai and Barrett. One of ordinary skill in the art would have been motivated to do so in order to communicate relevant information about the items to the user (Chen: col. 1, ln. 18-23).

Regarding Claim 16: The combination of Bai, Barrett, and Joa discloses the limitation of claim 13 above.
The combination does not explicitly teach transmitting a recommendation to the user account including one or more food items of a recipe stored by the system for the user account. 
However, Chen does teach transmitting a recommendation to the user account including one or more food items of a recipe stored by the system for the user account. Chen teaches generating recommendations to the user based on the items in stock and the recipe of the user (Chen: col. 10, ln. 18-23; see also: col. 1, ln. 36-38; col. 6, ln. 32-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the recommendation including food items of a recipe to the invention of the combination of Bai, Barrett, and Joa. One of ordinary skill in the art would have been motivated to do so in order to communicate relevant information about the items to the user (Chen: col. 1, ln. 18-23).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J KANG/Examiner, Art Unit 3625            

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625